 

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of August 6,
2016, by and among Fate Therapeutics, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

RECITALS

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of common stock, par value $0.001 per share (the
“Common Stock”), of the Company, set forth below such Purchaser’s name on the
signature page of this Agreement (which aggregate amount for all Purchasers
together shall be 5,250,000 shares of Common Stock and shall be collectively
referred to herein as the “Shares”).

C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which, among other things, the Company will agree to provide certain
registration rights with respect to the Shares under the Securities Act and the
rules and regulations promulgated thereunder and applicable state securities
laws.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.  With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.

“Closing Date” means, subject to the execution and delivery of the Transaction
Documents by the applicable parties thereto and the satisfaction or waiver of
all of the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof, as the
case may be, a date within three (3) calendar days following the date hereof, or
such other date as the parties may mutually agree.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.

“Company Counsel” means Goodwin Procter LLP, with offices located at 3
Embarcadero Center, San Francisco, CA 94111.

1

--------------------------------------------------------------------------------

 

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the officers
of the Company having responsibility for the matter or matters that are the
subject of the statement.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit C, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchase Price” means $1.96 per Share.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Filings” shall mean all reports, schedules, forms, statements and other
documents filed or required to be filed by the Company with the Commission
pursuant to the requirements of the Securities Act or the Exchange Act,
including material filed pursuant to Section 13(a) or 15(c) of the Exchange Act,
in each case, together with all exhibits, supplements, amendments and schedules
thereto, and all documents incorporated by reference therein.

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)” in United States dollars and in
immediately available funds.

“Trading Day” means a day on which the Common Stock is listed or quoted and
traded on its Trading Market.

“Trading Market” means the trading market on which the Common Stock is primarily
listed on and quoted for trading, which, as of the date of this Agreement and
the Closing Date, shall be The NASDAQ Global Market.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions and any other documents or agreements explicitly contemplated
hereunder.

2

--------------------------------------------------------------------------------

 

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue,
Brooklyn, NY 11219, or any successor transfer agent for the Company.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing.  

(a) Amount.  Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, such
number of shares of Common Stock equal to the quotient resulting from dividing
(i) the Subscription Amount for such Purchaser by (ii) the Purchase Price,
rounded down to the nearest whole Share.  

(b) Closing.  The Closing of the purchase and sale of the Shares shall take
place at the offices of Goodwin Procter LLP, 3 Embarcadero Center, San
Francisco, CA 94111 on the Closing Date or at such other locations or remotely
by facsimile transmission or other electronic means as the parties may mutually
agree.

(c) Form of Payment.  Except as may otherwise be agreed to among the Company and
one or more of the Purchasers, on the Closing Date, each Purchaser shall wire
its Subscription Amount, in United States dollars and in immediately available
funds, to a bank account designated by the Company as set forth on Exhibit F
hereto.  On the Closing Date, the Company shall irrevocably instruct the
Transfer Agent to issue the Shares to each of the Purchasers in book entry form
in such names as Purchasers may designate in an amount equal to  the number of
Shares such Purchaser is purchasing as is set forth on such Purchaser’s
signature page to this Agreement next to the heading “Number of Shares to be
Acquired.”   

2.2 Closing Deliveries.

(a) On or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to each Purchaser the following (the “Company Deliverables”):

(i) this Agreement, duly executed by the Company;

(ii) a legal opinion of Company Counsel, dated as of the Closing Date and in the
form attached hereto as Exhibit B, executed by such counsel and addressed to the
Purchasers;

(iii) the Registration Rights Agreement, duly executed by the Company;

(iv) duly executed Irrevocable Transfer Agent Instructions instructing the
Transfer Agent to deliver a certificate evidencing a number of Shares equal to
such Purchaser’s Subscription Amount divided by the Purchase Price, registered
in the name of such Purchaser;

(v) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors approving the transactions contemplated by
this Agreement and the other Transaction Documents and the issuance of the
Shares, (b) certifying the current versions of the Amended and Restated
Certificate of Incorporation and Amended and Restated Bylaws of the Company and
(c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company, in the
form attached hereto as Exhibit D;

(vi) the Compliance Certificate referred to in Section 5.1(i);

(vii) a certificate evidencing the formation and good standing of the Company
issued by the Secretary of State of Delaware, as of a date within five (5)
Business Days of the Closing Date;

(viii) a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State of California (or
comparable office), as of a date within five (5) Business Days of the Closing
Date; and

(ix) a certified copy of the Amended and Restated Certificate of Incorporation,
as certified by the Secretary of State (or comparable office) of Delaware, as of
a date within five (5) Business Days of the Closing Date.

3

--------------------------------------------------------------------------------

 

(b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

(i) this Agreement, duly executed by such Purchaser;

(ii) its Subscription Amount, in United States dollars and in immediately
available funds, in the amount set forth as the “Purchase Price” indicated below
such Purchaser’s name on the applicable signature page hereto under the heading
“Aggregate Purchase Price (Subscription Amount)” by wire transfer to the bank
account designated by the Company as set forth on Exhibit F attached hereto; and

(iii) the Registration Rights Agreement, duly executed by such Purchaser.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchasers as of the date hereof and the Closing
Date (except for the representations and warranties that speak as of a specific
date, which shall be made as of such date) as follows:

(a) Organization and Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to carry on its
business.  The Company is duly qualified to transact business as a corporation
and is in good standing in each jurisdiction in which the failure so to qualify
would have a material adverse effect upon the Company’s ability to perform its
obligations under this Agreement and each of the Transaction Documents to which
the Company is a party.

(b) Authorization; Due Execution.  The Company has the requisite corporate power
and authority to enter into this Agreement and each of the Transaction Documents
to which it is a party and to perform its obligations under the terms of this
Agreement and each such Transaction Document.  All corporate action on the part
of the Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement and each of the
Transaction Documents to which the Company is a party has been taken.  This
Agreement and each of the Transaction Documents to which the Company is a party
have been duly authorized, executed and delivered by the Company and, upon due
execution and delivery by the Purchaser, this Agreement and each of the
Transaction Documents to which the Company is a party will be a valid and
binding obligation of the Company, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by equitable principles.

(c) Valid Issuance of Stock. The Shares, when issued and paid for in accordance
with the terms of the Transaction Documents, will be duly and validly authorized
and issued, fully paid and non-assessable and, based in part upon the
representations and warranties of the Purchasers in this Agreement, will be
issued in compliance with all applicable federal and state securities laws.

(d) No Conflict. The Company’s execution, delivery and performance of this
Agreement and each of the Transaction Documents to which it is a party does not
violate (i) any provision of the Company’s Amended and Restated Certificate of
Incorporation or Amended and Restated Bylaws, each as amended to date (copies of
which have been filed with the Commission), (ii) any provision of any material
contract or agreement (copies of which have been filed with the Commission) or
order, writ, judgment, injunction, decree, determination or award to which the
Company is a party or by which it is bound or (iii) to the Company’s Knowledge,
any law, rule or regulation currently in effect having applicability to the
Company.

(e) SEC Filings. The Company has timely filed with the Commission all SEC
Filings.  The SEC Filings were prepared in accordance with and, as of the date
on which each such SEC Filing was filed with the Commission, complied in all
material respects with the applicable requirements of the Securities Act and
Exchange Act.  None of such SEC Filings, including, without limitation, any
financial statements, exhibits and schedules included therein and documents
incorporated therein by reference, at the time filed, declared effective or
mailed, as the case may be, contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  

(f) Material Changes. Since March 31, 2016, except as specifically disclosed in
SEC Filings dated prior to the Closing Date: (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a material adverse effect on the
business, operations or financial condition of the Company, (ii) the Company has
not incurred any material liabilities (contingent or otherwise) other than (A)
trade payables and accrued expenses

4

--------------------------------------------------------------------------------

 

incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered materially its method of accounting or the
manner in which it keeps its accounting books and records, (iv) the Company has
not declared or made any dividend or distribution of cash, shares of capital
stock or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), and (v) except for the Fate Therapeutics, Inc. Inducement Equity Plan
approved by the Board of Directors on May 10, 2016, under which the Company has
reserved an aggregate of 500,000 shares of Common Stock (including 200,000
shares of Common Stock underlying a non-qualified stock option granted to an
executive officer of the Company), the Company has not issued any equity
securities, except Common Stock issued pursuant to existing Company equity
incentive, stock option or stock purchase plans or agreements or executive and
director compensation arrangements disclosed in the SEC Filings dated prior to
the Closing Date.

(g) Investment Company.  The Company is not, and immediately after receipt of
payment for the Shares, will not be an “investment company” within the meaning
of the Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.

(h) Registration Rights. Other than as disclosed in the Company’s SEC Filings,
no Person has any right to cause the Company to effect the registration under
the Securities Act of the transfer of any securities of the Company.

(i) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to terminate the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. The Company has not, in the
previous twelve (12) months, received (i) written notice from the Trading Market
that the Company is not in compliance with the listing or maintenance
requirements of Trading Market that would result in immediate delisting or (ii)
any notification, Staff Delisting Determination, or Public Reprimand Letter (as
such terms are defined in applicable listing rules of the Trading Market) that
requires a public announcement by the Company of any noncompliance or deficiency
with respect to such listing or maintenance requirements (other than any public
announcement relating to noncompliance or deficiency under Rules 5605(b)(1),
5605(c)(2), 5605(d)(2), 5450(a)(1), or 5250(c)(1) of the Nasdaq Stock Market LLC
listing rules). The Company is in compliance with all listing and maintenance
requirements of the Trading Market on the date hereof, except for any
noncompliance or deficiency which may exist under Rules 5605(b)(1), 5605(c)(2),
5605(d)(2), 5450(a)(1), or 5250(c)(1) of the Nasdaq Stock Market LLC listing
rules and in each such case where the Company fully expects to, and has a plan
to, regain compliance in accordance with applicable procedures and cure periods
such as to avoid any suspension of trading of the Company’s stock on, or
delisting actions by, the Trading Market.

(j) No Integrated Offering.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 hereof, none of the
Company nor, to the Company’s Knowledge, any of its Affiliates or any Person
acting on its behalf has, directly or indirectly, at any time within the past
six (6) months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Shares or (ii) cause the offering of the Shares to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Trading Market.

(k) OFAC. Neither the Company nor, to the Company’s Knowledge, any director,
officer, agent, employee, Affiliate or Person acting on behalf of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Shares, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person or entity, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.

(l) FCPA. Neither the Company nor, to the Company’s Knowledge, any agent or
other Person acting on behalf of the Company, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any Person acting on its behalf of which the Company is aware) which is in
violation of law or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

(m) Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s

5

--------------------------------------------------------------------------------

 

general or specific authorization, and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
differences.

(n) Sarbanes-Oxley; Disclosure Controls. As of the date of the Closing, the
Company is an “emerging growth company,” as defined in Section 2(a) of the
Securities Act. The Company is in compliance in all material respects with all
of the provisions of the Sarbanes-Oxley Act of 2002 that are applicable to the
Company. The Company has established disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) for the
Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
has been no change in the Company’s internal control over financial reporting
(as such term is defined in the Exchange Act) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(o) Governmental Consents.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial governmental or regulatory authority or
securities exchange on the part of the Company is required in connection with
the consummation of the transactions contemplated by this Agreement, except for
such notices or additional listing applications required or permitted to be
filed with certain state and federal securities commissions or securities
exchanges after the Closing Date, which notices and applications will be filed
on a timely basis.

(p) No Required Additional Issuances. The issuance and sale of the Shares will
not obligate the Company to issue shares of Common Stock or other securities to
any Person and will not result in a right of any holder of securities of the
Company to adjust the exercise, conversion, exchange or reset price under any of
such securities.

(q) Application of Takeover Protections; Rights Agreements. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of the
State of Delaware that is or would reasonably be expected to become applicable
to each Purchaser as a result of such Purchaser and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation, the Company’s issuance of the Shares and each
Purchaser’s ownership of the Shares.

(r) Capitalization.  As of the date hereof, there are issued and outstanding
28,894,815 shares of Common Stock, and, after giving effect to the issuance and
sale of the Shares hereunder, there will be issued and outstanding 34,144,815
shares of Common Stock, assuming no exercise of outstanding options, warrants or
other rights to purchase securities of the Company.

3.2 Representations and Warranties of the Purchasers.  Each Purchaser hereby,
for itself and for no other Purchaser, represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows:

(a) Organization; Authority.  Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by such Purchaser and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser.  Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(b) No Conflicts.  The execution, delivery and performance by such Purchaser of
this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such Purchaser, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Purchaser is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment  or decree (including
federal and state securities laws) applicable to such Purchaser,

6

--------------------------------------------------------------------------------

 

except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

(c) Investment Intent.  Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to, or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities laws.  Such Purchaser is acquiring the Shares hereunder in the
ordinary course of its business. Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Shares (or any securities
which are derivatives thereof) to or through any person or entity; such
Purchaser is not a registered broker-dealer under Section 15 of the Exchange Act
or an entity engaged in a business that would require it to be so registered as
a broker-dealer.

(d) Purchaser Status.  At the time such Purchaser was offered the Shares, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act. Purchaser hereby represents that neither it nor
any of its Rule 506(d) Related Parties is a “bad actor” within the meaning of
Rule 506(d) promulgated under the Securities Act. For purposes of this
Agreement, “Rule 506(d) Related Party” shall mean a person or entity covered by
the “Bad Actor disqualification” provision of Rule 506(d) of the Securities
Act.  Such Purchaser is able to bear the economic risk of an investment in the
Shares and, at the present time, is able to afford a complete loss of such
investment.

(e) General Solicitation.  Such Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
advertisement.

(f) Access to Information.  Such Purchaser acknowledges and affirms that, with
the assistance of its advisors, it has conducted and completed its own
investigation, analysis and evaluation related to the investment in the
Shares.  Such Purchaser has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the Shares.  No such investigation, analysis and
evaluation nor any other due diligence investigation conducted by such Purchaser
shall modify, limit or otherwise affect such Purchaser’s right to rely on the
Company’s representations and warranties contained in this Agreement.

(g) Certain Trading Activities.  Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted by
the Company or any other Person regarding the transactions contemplated hereby,
neither the Purchaser nor any Affiliate of such Purchaser which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to such Purchaser’s investments or trading or information concerning
such Purchaser’s investments, including in respect of the Shares, and (z) is
subject to such Purchaser’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser or Trading Affiliate, effected or agreed to
effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement.  Other than to other Persons party
to this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

(h) Brokers and Finders.  No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.

(i) Reliance on Exemptions.  Such Purchaser understands that the Shares being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.

(j) Regulation M. Such Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Purchasers.

7

--------------------------------------------------------------------------------

 

(k) Beneficial Ownership. The purchase by such Purchaser of the Shares issuable
to it at the Closing will not result in such Purchaser (individually or together
with any other Person with whom such Purchaser has identified, or will have
identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) acquiring, or obtaining the right
to acquire, in excess of 19.999% of the outstanding shares of Common Stock or
the voting power of the Company on a post transaction basis that assumes that
such Closing shall have occurred.  Such Purchaser does not presently intend to,
alone or together with others, make a public filing with the Commission to
disclose that it has (or that it together with such other Persons have)
acquired, or obtained the right to acquire, as a result of such Closing (when
added to any other securities of the Company that it or they then own or have
the right to acquire), in excess of 19.999% of the outstanding shares of Common
Stock or the voting power of the Company on a post transaction basis that
assumes that each Closing shall have occurred.

(l) Residency.  Such Purchaser’s residence (if an individual) or offices in
which its investment decision with respect to the Shares was made (if an entity)
are located at the address immediately below such Purchaser’s name on its
signature page hereto.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws.  Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Shares may be disposed of only pursuant to
an effective registration statement under, and in compliance with the
requirements of, the Securities Act, or pursuant to an available exemption from,
or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws.  In connection with any transfer of the Shares other than (i)
pursuant to an effective registration statement, (ii) to the Company or (iii)
pursuant to Rule 144 (provided that the Purchaser provides the Company with
reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the securities may be sold pursuant to such rule),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act.  As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and the Registration Rights Agreement and shall have
the rights of a Purchaser under this Agreement and the Registration Rights
Agreement with respect to such transferred Shares.

(b) Legends.  Any certificates or book entry notations evidencing the Shares
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form, until such time as they
are not required under Section 4.1(c):

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT.

(c) Removal of Legends.  The legend set forth in Section 4.1(b) above shall be
removed and the Company shall issue a certificate without such legend or any
other legend to the holder of the applicable Shares upon which it is stamped or
issue to such holder by electronic delivery at the applicable balance account at
the Depository Trust Company (“DTC”), if (i) such Shares are registered for
resale under the Securities Act (provided that, if the Purchaser is selling
pursuant to the effective registration statement registering the Shares for
resale, the Purchaser agrees to only sell such Shares during such time that such
registration statement is effective and not withdrawn or suspended, and only as
permitted by such registration statement), (ii) such Shares are sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company), or (iii) such Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions.  Certificates for Shares subject to legend removal
hereunder may be transmitted by the Transfer Agent to the Purchasers by
crediting the account of the Purchaser’s prime broker with DTC as directed by
such Purchaser.

8

--------------------------------------------------------------------------------

 

(d) Irrevocable Transfer Agent Instructions.  The Company shall issue the
Irrevocable Transfer Agent Instructions to its transfer agent, and any
subsequent transfer agent, in accordance with the terms of this Agreement. The
Company represents and warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 4.1(d) (or instructions
that are consistent therewith) will be given by the Company to its transfer
agent in connection with this Agreement, and that the Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents and applicable
law.  The Company acknowledges that a breach by it of its obligations under this
Section 4.1(d) will cause irreparable harm to a Purchaser.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 4.1(d) will be inadequate and agrees, in the event of a
breach or threatened breach by the Company of the provisions of this Section
4.1(d), that a Purchaser shall be entitled, in addition to all other available
remedies, to an order and/or injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required.

(e) Acknowledgement.  Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares or any interest therein without complying with the
requirements of the Securities Act.  While the Registration Statement remains
effective, any Shares sold by Purchaser will be sold in accordance with the plan
of distribution contained in the Registration Statement and in compliance
therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available.  Each Purchaser, severally and not jointly
with the other Purchasers, agrees that if it is notified by the Company in
writing at any time that the Registration Statement registering the resale of
the Shares is not effective or that the prospectus included in such Registration
Statement no longer complies with the requirements of Section 10 of the
Securities Act, the Purchaser will refrain from selling such Shares until such
time as the Purchaser is notified by the Company that such Registration
Statement is effective or such prospectus is compliant with Section 10 of the
Securities Act, unless such Purchaser is able to, and does, sell such Shares
pursuant to an available exemption from the registration requirements of Section
5 of the Securities Act.  Both the Company and its Transfer Agent, and their
respective directors, officers, employees and agents, may rely on this Section
4.1(e) and each Purchaser hereunder will indemnify and hold harmless each of
such persons from any breaches or violations of this Section 4.1(e).

4.2 Furnishing of Information.  In order to enable the Purchasers to sell the
Shares under Rule 144, for a period of twelve (12) months from the Closing, the
Company shall use its commercially reasonable efforts to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. During such twelve (12) month period, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Purchasers and make publicly available in accordance with Rule
144(c) such information as is required for the Purchasers to sell the Shares
under Rule 144.  

4.3 Integration.  The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Shares to the
Purchasers, or that will be integrated with the offer or sale of the Shares for
purposes of the rules and regulations of any trading market such that it would
require stockholder approval prior to the closing of such other transaction
unless stockholder approval is obtained before the closing of such subsequent
transaction.

4.4 Securities Laws Disclosure; Publicity.  The Company shall not publicly
disclose the name of any Purchaser or an Affiliate of any Purchaser, or include
the name of any Purchaser or an Affiliate of any Purchaser in any press release
or filing with the Commission (other than the Registration Statement) or any
regulatory agency or trading market, without the prior written consent of such
Purchaser, except (i) as required in connection with the Company’s filing of a
Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K the material Transaction Documents (including ,without limitation, this
Agreement and the Registration Rights Agreement)), (ii) as required by federal
securities law in connection with (A) any registration statement contemplated by
the Registration Rights Agreement and (B) the filing of final Transaction
Documents (including signature pages thereto) with the Commission and (iii) to
the extent such disclosure is required by law, request of the Staff of the
Commission or Trading Market regulations, in which case the Company shall
provide the Purchasers with prior written notice of such disclosure permitted
under this subclause (iii).  From and after the issuance of the initial press
release issued by the Company and reasonably acceptable to the Purchasers (the
“Press Release”) disclosing all material terms of the transactions contemplated
hereby, no Purchaser that is not an Affiliate of the Company shall be in
possession of any material, non-public information received from the Company,
any subsidiary or any of their respective officers, directors, employees or
agents, that is not disclosed in the Press Release unless such Purchaser shall
have executed a written agreement regarding the confidentiality and use of such
information.  Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are required to be publicly disclosed by the Company as described
in this Section 4.4, such Purchaser will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

9

--------------------------------------------------------------------------------

 

4.5 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, in either case solely by virtue of receiving Shares under the
Transaction Documents or under any other written agreement between the Company
and the Purchasers.

4.6 Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

4.7 Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Shares hereunder for working capital and general corporate purposes.  In no
event shall the Company use such proceeds for: (a) the satisfaction of any
portion of the Company’s debt obligations, (b) the redemption of any Common
Stock or (c) the settlement of any outstanding litigation.

4.8 Indemnification of Purchasers.  Subject to the provisions of this
Section 4.8, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees, investment
advisers and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to (a) any material breach
of any of the representations, warranties, covenants or agreements made by the
Company in this Agreement or in the other Transaction Documents or (b) any
action instituted against a Purchaser in any capacity, or any of them or their
respective Affiliates, by any stockholder of the Company who is not an Affiliate
of such Purchaser, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser may have with any
such stockholder or any violations by the Purchaser of state or federal
securities laws or any conduct by such Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance). Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to this Section 4.8, such Indemnified Person shall promptly
notify the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses;  provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.

4.9 Trading Market Listing.  In the time and manner required by the Trading
Market, the Company shall prepare and file with such Trading Market an
additional shares listing application covering all of the Shares and shall use
its commercially reasonable efforts to take all steps necessary to cause all of
the Shares to be approved for listing on the Trading Market as promptly as
possible thereafter.

4.10 Form D; Blue Sky.  The Company agrees to timely file a Form D with respect
to the Shares as required under Regulation D and to provide a copy thereof,
promptly upon the written request of any Purchaser.  The Company, on or before
the

10

--------------------------------------------------------------------------------

 

Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Shares for
sale to the Purchasers under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification)
and shall provide evidence of such actions promptly upon the written request of
any Purchaser.  

4.11 Delivery of Shares After Closing. The Company shall deliver, or cause to be
delivered, the respective Shares purchased by each Purchaser to such Purchaser
within three (3) Trading Days of the Closing Date.

4.12 Short Sales and Confidentiality After The Date Hereof.  Such Purchaser
shall not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in any transactions in the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) during the
period from the date hereof until the earlier of such time as (i) the
transactions contemplated by this Agreement are first publicly announced as
required by and described in Section 4.4 or (ii) this Agreement is terminated in
full pursuant to Section 6.16.  Each Purchaser, severally and not jointly with
the other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Section 4.4, such Purchaser will maintain the confidentiality of
the existence and terms of this transaction and the information included in the
Transaction Documents.  Notwithstanding the foregoing, in the event that a
Purchaser is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser's assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser's assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement.

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Shares.  The obligation of each Purchaser to acquire Shares at the Closing is
subject to the fulfillment to such Purchaser’s satisfaction, on or prior to the
Closing Date, of each of the following conditions, any of which may be waived by
such Purchaser (as to itself only):

(a) Representations and Warranties.  The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.  

(b) Performance.  The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing.

(c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents.  The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Shares (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.

(e) Listing.   The NASDAQ Global Market shall have approved the listing of
additional shares application for the Shares.

(f) No Suspensions of Trading in Common Stock.  The Common Stock shall not have
been suspended, as of the Closing Date, by the Commission or the Trading Market
from trading on the Trading Market nor shall suspension by the Commission or the
Trading Market have been threatened, as of the Closing Date, either (A) in
writing by the Commission or the Trading Market or (B) by falling below the
minimum listing maintenance requirements of the Trading Market.

(g) Company Deliverables.  The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

11

--------------------------------------------------------------------------------

 

(h) Compliance Certificate.  The Company shall have delivered to each Purchaser
a certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b) in the
form attached hereto as Exhibit E.

(i) Termination.  This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.

5.2 Conditions Precedent to the Obligations of the Company to Sell Shares.  The
Company's obligation to sell and issue the Shares at the Closing to the
Purchasers is subject to the fulfillment to the satisfaction of the Company on
or prior to the Closing Date of the following conditions, any of which may be
waived by the Company:

(a) Representations and Warranties.  The representations and warranties made by
the Purchasers in Section 3.2 hereof shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made, and as of the Closing
Date as though made on and as of such date, except for representations and
warranties that speak as of a specific date.

(b) Performance.  Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

(c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents.  The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Shares, all of which shall be and
remain so long as necessary in full force and effect.

(e) Purchasers Deliverables.  Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

(f) Listing. The NASDAQ Global Market shall have approved the listing of
additional shares application for the Shares.

(g) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.

ARTICLE VI.

MISCELLANEOUS

6.1 Fees and Expenses.  The Company and the Purchasers shall each pay the fees
and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement.  The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the Shares
to the Purchasers.

6.2 Entire Agreement.  With the exception of any written confidentiality
agreement by and between the Company and Purchaser, the Transaction Documents,
together with the exhibits and schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements (including that certain Nondisclosure Agreement
entered into between Franklin Advisers, Inc. and the Company dated July 7, 2016,
that certain Nondisclosure Agreement entered into between BelVest Asset
Management and the Company dated August 4, 2016 and that certain Nondisclosure
Agreement entered into between AlephPoint Capital Management, LP and the Company
dated August 5, 2016), understandings, discussions and representations, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.  At or after the Closing,
and without further consideration, the Company and the Purchasers will execute
and deliver to the other such further documents as may be reasonably requested
in order to give practical effect to the intention of the parties under the
Transaction Documents.

12

--------------------------------------------------------------------------------

 

6.3 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section 6.3 prior to 5:00 P.M., New York City time, on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 6.3 on a day that is not a Trading Day or later than
5:00 P.M., New York City time, on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service with next day delivery specified, or (d) upon actual receipt by the
party to whom such notice is required to be given.  The address for such notices
and communications shall be as follows:

 

If to the Company:

Fate Therapeutics, Inc.

 

3535 General Atomics Court, Suite 200

 

San Diego, CA 92121

 

Tel: (858) 875-1800

 

Attention: Cindy R. Tahl

 

Email: cindy.tahl@fatetherapeutics.com

 

 

With a copy to:

Goodwin Procter LLP

 

3 Embarcadero Center

 

San Francisco, CA 94111

 

Telephone No.: (415) 733-6000

 

Attention: Maggie Wong and Mitzi Chang

 

E-mail: mwong@goodwinlaw.com; mchang@goodwinlaw.com

 

 

If to a Purchaser:

To the address set forth under such Purchaser’s name on the signature page
hereof, or such other address as may be designated in writing hereafter, in the
same manner, by such Person.

 

6.4 Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding a majority in
interest of the Shares still held by Purchasers or, in the case of a waiver, by
the party against whom enforcement of any such waiver is sought.  No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

6.5 Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.  This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.

6.6 Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns.  This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of each
Purchaser.  Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Shares in compliance
with the Transaction Documents and applicable law, provided such transferee
shall agree in writing to be bound, with respect to the transferred Shares, by
the terms and conditions of this Agreement that apply to “Purchaser”.

6.7 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except  each Purchaser Party is an intended third party beneficiary of
Section 4.8.

6.8 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in

13

--------------------------------------------------------------------------------

 

connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such New York Court, or that such Proceeding has been commenced in an
improper or inconvenient forum.  Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  

6.9 Survival.  Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Shares.

6.10 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

6.11 Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12 Replacement of Shares.  If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company and the Transfer
Agent of such loss, theft or destruction and the execution by the holder thereof
of a customary lost certificate affidavit of that fact and an agreement to
indemnify and hold harmless the Company and the Transfer Agent for any losses in
connection therewith or, if required by the Transfer Agent, a bond in such form
and amount as is required by the Transfer Agent.  The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares.  If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

6.13 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to seek specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

6.14 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be deemed to be amended to appropriately account for
such event.

6.15 Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document.  The decision of each Purchaser to purchase Shares
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser and any of its agents or employees shall have any
liability to any other Purchaser (or any other Person) relating to or arising
from any such information, materials, statement or opinions.  Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser

14

--------------------------------------------------------------------------------

 

pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Shares or enforcing its rights
under the Transaction Documents.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.  Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents.  The Company has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by any Purchaser.  

6.16 Termination. This Agreement may be terminated and the sale and purchase of
the Shares abandoned at any time prior to the Closing by either the Company or
any Purchaser (with respect to itself only) upon written notice to the other, if
the Closing has not been consummated on or prior to 5:00 P.M., New York City
time, on the thirtieth (30th) day after the date of this Agreement; provided,
however, that the right to terminate this Agreement under this Section 6.16
shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.  Nothing in this Section
6.16 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.  In the event of a termination pursuant to this
Section 6.16, the Company shall promptly notify all non-terminating
Purchasers.  Upon a termination in accordance with this Section 6.16, the
Company and the terminating Purchaser(s) shall not have any further obligation
or liability (including arising from such termination) to the other, and no
Purchaser will have any liability to any other Purchaser under the Transaction
Documents as a result therefrom.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

 

FATE THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ J. Scott Wolchko

 

 

Name:

J. Scott Wolchko

 

 

Title:

President and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

 

 

 

NAME OF PURCHASER:

 

 

 

Franklin Templeton Investment Funds – Franklin  Biotechnology

Discovery Fund

 

By:

Franklin Advisers, Inc., as investment manager

 

 

 

 

By:

/s/ John P. Scandalios

 

Name:

John P. Scandalios

 

Title:

V.P.

 

 

Aggregate Purchase Price (Subscription Amount): $             

 

 

 

Number of Shares to be Acquired: 2,936,500

 

 

 

 

 

Tax ID No.:                                     

 

 

 

 

 

Address for Notice:

 

 

 

 

 

Franklin Advisers, Inc.

One Franklin Parkway

San Mateo, CA 94403

 

 

 

 

 

Telephone No.:   650 312 3341

E-mail Address:  chris.chen@franklintempleton.com

Attention:  Christopher Chen

 

 

 

Delivery Instructions:

(if different than above)

 

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

NAME OF PURCHASER:

 

 

 

Franklin Strategic Series – Franklin  Biotechnology

Discovery Fund

 

By:

Franklin Advisers, Inc., as investment manager

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Aggregate Purchase Price (Subscription Amount): $             

 

 

 

Number of Shares to be Acquired: 1,888,500

 

 

 

 

 

Tax ID No.:                                     

 

 

 

 

 

Address for Notice:

 

 

 

 

 

Franklin Advisers, Inc.

One Franklin Parkway

San Mateo, CA 94403

 

 

 

 

 

Telephone No.:   650 312 3341

E-mail Address:  chris.chen@franklintempleton.com

Attention:  Christopher Chen

 

 

 

Delivery Instructions:

(if different than above)

 

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

NAME OF PURCHASER:

 

 

 

ALEPHPOINT CAPITAL, LP

 

 

 

 

By:

/s/ William Ho

 

Name:

William Ho

 

Title:

Managing Partner

 

 

Aggregate Purchase Price (Subscription Amount): $             

 

 

 

Number of Shares to be Acquired: 50,000

 

 

 

 

 

Tax ID No.:                                     

 

 

 

 

 

Address for Notice:

 

 

 

 

 

246 5th Avenue, 3rd Floor

New York, NY 10001

 

 

 

 

 

Telephone No.:   (646) 734-2064

E-mail Address:  will@alephpointcapital.com

Attention:  William Ho

 

 

 

Delivery Instructions:

(if different than above)

 

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

NAME OF PURCHASER:

 

 

 

Brookside Investors LP

 

 

 

 

By:

/s/ Steven M. Harasym

 

Name:

Steven M. Harasym

 

Title:

Managing Director, Authorized Agent

 

 

Aggregate Purchase Price (Subscription Amount): $             

 

 

 

Number of Shares to be Acquired: 375,000

 

 

 

 

 

Tax ID No.:                                     

 

 

 

 

 

Address for Notice:

 

 

 

 

 

2999 Turtle Creek Blvd.

Dallas, TX 75219

 

 

 

 

 

Telephone No.: (214) 559-9721

E-mail Address:  sharasym@belmontgroup.com

Attention:  Steven M. Harasym

 

 

 

Delivery Instructions:

(if different than above)

 

 

 

 

c/o

BTIG LLC – Prime Brokerage Division

 

 

 

 

Street:

825 Third Avenue, 6th Floor

 

 

 

 

City/State/Zip:

New York, NY 10022

 

 

 

 

Attention:

John Chaput, Director

 

 

 

 

Telephone No.:

(212) 593-7552

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBITS:

 

A: Form of Registration Rights Agreement

B: Form of Opinion of Company Counsel

C: Form of Irrevocable Transfer Agent Instructions

D:Form of Secretary’s Certificate

E:Form of Officer’s Certificate

F:Wire Instructions

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Form of Registration Rights Agreement

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Form of Opinion of Company Counsel

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

Form of Irrevocable Transfer Agent Instructions

As of August 6, 2016

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn:  Tiffany Thompson

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
August 6, 2016 (the “Agreement”), by and among Fate Therapeutics, Inc., a
Delaware corporation (the “Company”), and the purchasers named on the signature
pages thereto (collectively, and including permitted transferees, the
“Holders”), pursuant to which the Company is issuing to the Holders shares (the
“Shares”) of Common Stock of the Company, par value $0.001 per share (the
“Common Stock”).

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any, to issue
certificates representing shares of Common Stock upon transfer or resale of the
Shares.

You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that either (1) a registration
statement covering resales of the Shares has been declared effective by the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”), or (2) the Shares have been sold in
conformity with Rule 144 under the Securities Act (“Rule 144”) or are eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions and (b) if
applicable, a copy of such registration statement, then, unless otherwise
required by law, within three (3) Trading Days of your receipt of a notice of
transfer or Shares, you shall issue the certificates representing the Shares
registered in the names of such Holders or transferees, as the case may be, and
such certificates shall not bear any legend restricting transfer of the Shares
thereby and should not be subject to any stop-transfer restriction; provided,
however, that if such Shares are not registered for resale under the Securities
Act or able to be sold under Rule 144 without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such securities and without volume or manner-of-sale restrictions, then the
certificates for such Shares shall bear the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT.

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Shares has been declared
effective by the Commission under the Securities Act is attached hereto as
Annex I.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.  

[Signature Page Follows.]

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Very truly yours,

 

 

 

 

 

FATE THERAPEUTICS, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Acknowledged and Agreed:

 

 

 

American Stock Transfer & Trust Company, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

                       ,                

 

 

 

 

[Signature Page to Irrevocable Transfer Agent Instructions]

 

 

 

 

--------------------------------------------------------------------------------

 

Annex I

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn:  Tiffany Thompson

Re: Fate Therapeutics, Inc.

Ladies and Gentlemen:

We are counsel to Fate Therapeutics, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of August 6, 2016, entered into by and
among the Company and the purchasers named therein (collectively, the
“Purchasers”) pursuant to which the Company issued to the Purchasers shares of
the Company’s common stock, $0.001 par value per share (the “Common
Stock”).  Pursuant to that certain Registration Rights Agreement of even date,
the Company agreed to register the resale of the Common Stock (collectively, the
“Registrable Securities”), under the Securities Act of 1933, as amended (the
“Securities Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on                     , ____, the Company filed
a Registration Statement on Form S-3 (File No. 333-                    ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) relating to the Registrable Securities which names each of the
Purchasers as a selling stockholder thereunder.

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at ____ [a.m.][p.m.] on __________, ____, and we have no knowledge, after
telephonic inquiry of a member of the staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the Commission and the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement.

This letter shall serve as our standing notice to you that the Common Stock may
be freely transferred by the Purchasers pursuant to the Registration Statement.
You need not require further letters from us to effect any future legend-free
issuance or reissuance of shares of Common Stock to the Purchasers or the
transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated August 6, 2016, provided
at the time of such reissuance, the Company has not otherwise notified you that
the Registration Statement is unavailable for the resale of the Registrable
Securities. This letter shall serve as our standing instructions with regard to
this matter.

 

 

Very truly yours,

 

 

 

 

Goodwin Procter LLP

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

Form of Secretary’s Certificate

The undersigned hereby certifies that she is the duly elected, qualified and
acting Secretary of Fate Therapeutics, Inc. a Delaware corporation (the
“Company”), and that as such she is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of August 6, 2016, by and among the
Company and the investors party thereto (the “Securities Purchase Agreement”),
and further certifies in her official capacity, in the name and on behalf of the
Company, the items set forth below.  Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Securities Purchase
Agreement.

1.

Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company by unanimous
written consent on August 5, 2016.  Such resolutions have not in any way been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect.

2.

Attached hereto as Exhibit B is a true, correct and complete copy of the Amended
and Restated Certificate of Incorporation of the Company, together with any and
all amendments thereto currently in effect, and no action has been taken to
further amend, modify or repeal such Certificate of Incorporation, the same
being in full force and effect in the attached form as of the date hereof.

3.

Attached hereto as Exhibit C is a true, correct and complete copy of the Amended
and Restated Bylaws of the Company and any and all amendments thereto currently
in effect, and no action has been taken to further amend, modify or repeal such
Bylaws, the same being in full force and effect in the attached form as of the
date hereof.

4.

Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

 

Name

Position

Signature

J. Scott Wolchko

President and Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has hereunto set her hand as of this 6th day
of August, 2016.

 

 

 

 

Cindy R. Tahl

 

Secretary

I, J. Scott Wolchko, President and Chief Executive Officer, hereby certify that
Cindy R. Tahl is the duly elected, qualified and acting Secretary of the Company
and that the signature set forth above is her true signature.

 

 

 

 

J. Scott Wolchko

 

President and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Resolutions

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Certificate of Incorporation

 

--------------------------------------------------------------------------------

 

EXHIBIT C

Bylaws



 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

Form of Officer’s Certificate

The undersigned, the Chief Executive Officer of Fate Therapeutics, Inc., a
Delaware corporation (the “Company”), pursuant to Section 5.1(i) of the
Securities Purchase Agreement, dated as of August 6, 2016, by and among the
Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):

 

1.

The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct in all material respects (except for
those representations and warranties which are qualified as to materiality, in
which case, such representations and warranties shall be true and correct in all
respects) as of the date when made and as of the date hereof, as though made on
and as of such date, except for such representations and warranties that speak
as of a specific date.

 

2.

The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the date
hereof.

[Signature Page Follows.]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate this
6th day of August, 2016.

 

 

 

 

J. Scott Wolchko

 

President and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

Wire Instructions

 

 

 